Title: From Thomas Jefferson to William Jones, 18 March 1801
From: Jefferson, Thomas
To: Jones, William



Sir
Washington Mar. 18. 1801.

In providing an administration for our government I was led by every just consideration to wish that General Smith of Baltimore should undertake the Secretaryship of the navy, and accordingly proposed it to him. after taking time to consider of it, I have this morning recieved a letter from him informing me it is not in his power. in this case I have no hesitation in making the proposition to you, and of expressing my anxious wish that you would aid us with your skill and talents in this department. it is not for me to [offer?] considerations which I have no doubt will occur & influence your mind on this occasion with every possible disposition, & the most anxious desires, to provide a skilled & honest administration of public affairs for our fellow citizens, it will be impossible unless we can prevail on gentlemen duly qualified to avail this country of their talents. while I press your acceptance of this charge, I am forced at the same time to sollicit as little delay as possible in obtaining your answer. we had arranged the most pressing business in the  other departments so as to permit us to go to our homes about the 22d. instant, in order to take measures necessary in our domestic affairs to enable us to return & fix here finally about the 18th. or 20th. of April. the delay of General Smith’s answer has rendered it impossible for me now to go so soon, as there are some measures which must be set in motion in the naval department immediately, & consequently render it necessary not only that the department should be filled but that I wait to see & confer with the person before I can go away. consequently it is to me personally very interesting not only to obtain your acceptance, but an instantaneous visit if possible to this place, for two or three days, during which a view could be presented to you of what is pressing, which probably you could direct from your own dwelling, should your convenience call for your immediate return to it. between this & the 20th. or 21st. of April you might possibly find it practicable to remove here finally as we shall do. I shall be extremely anxious not only for an affirmative answer but to recieve it, or to see your self as soon as possible. I pray you to accept assurances of my high consideration & respect.

Th: Jefferson

